Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaliouby (US 10,897,650) further in light of Penilla (US 9,288,270 B1)
Regarding Claim 1, Kaliouby discloses an information output control method (Column 9 Lines 43-65 and Column 20 Lines 30-37, outputting content to the user and cognitive state data of the user, respectively. These are also seen as elements 170 and 134, respectively of figure 1 of Kaliouby, below).

    PNG
    media_image1.png
    891
    1352
    media_image1.png
    Greyscale


deriving a driving load of a driver, based on a traveling environment or a driving state of the driver (Column 8 Lines 40-63 disclose cognitive state analysis, based off cognitive states of the occupant observed from sensors, including cognitive overload, stress, and drowsiness, as well as sensors on the external part of the vehicle that detect traffic conditions, weather conditions, lighting, and the like.)
Deciding to suggest a content that meets the derived driving load, to the driver; (Kaliouby recites the suggestion of content in Column 10 Lines 8-10 based on the cognitive state analysis performed).   
Kaliouby does not disclose:
 “and calculating a degree of acceptance of the suggested content by the driver, wherein a frequency of suggestion of the content or a type of the content is set based on the calculated degree of acceptance, in the deciding step.”
Penilla teaches a degree of acceptance of the content being offered to the user of the vehicle both in determining if an action is likely to be accepted under similar conditions based on historical acceptance rate (Column 3 Lines 58-64) and removing actions from being suggested as frequently when they are continuously rejected, despite being commonly accepted at an earlier time (Column 4 Lines 49-57).
It is old and well understood in the art of vehicle controls as it relates to the presentation of content to a user that the acceptance of a type of content can be monitored, and the rate of acceptance of such content is used as a measure of the quality of the recommendation. 
It would be obvious to one of ordinary skill in the art at the time of the instant application to combine the disclosure of Kaliouby with the teachings of Penilla, as Penilla directs towards learned behavior of content and settings of a vehicle based on observation of historical actions by a user under similar conditions (Column 3 Lines 50-64) such as temperature, proximity of surrounding vehicles, and video data, while Kaliouby discloses the manipulation of a vehicle based on analysis of images and other data of a vehicle occupant (Column 6 Line 64 – Column 7 Line 10).  It would clearly be advantageous to the implementation of a content manipulation system described in Kaliouby to incorporate the external influences to a driver as taught in Penilla, as this would allow a greater degree of information to be used in determining a driver’s cognitive state. Historical analysis of the affirmation or rejection of suggested content is also a clear indicator of content preferences of a user, and determining how often a user accepts content provides a strong gauge of capability to suggest content that effectively manipulates cognitive states. 

Regarding Claim 2:
“The information output control method according to claim 1, wherein the content is suggested to the driver, at the frequency of suggestion of the content that meets the derived driving load, in the deciding step.”
Kaliouby discloses suggesting content that meets the driving load of the driver of the vehicle (Column 5 Lines 30-36) based on a mapping of cognitive state to historical content consumed during said cognitive states. 

Regarding Claim 4:
Regarding Claim 1, Kaliouby discloses an information output control system (Column 9 Lines 43-65 and Column 20 Lines 30-37, outputting content to the user and cognitive state data of the user, respectively. Column 10 lines 1-4 disclose the implementation in a non-transitory computer readable medium.)
deriving a driving load of a driver, based on a traveling environment or a driving state of the driver (Column 8 Lines 40-63 disclose cognitive state analysis, based off cognitive states of the occupant observed from sensors, including cognitive overload, stress, and drowsiness as well as sensors on the external part of the vehicle that detect traffic conditions, weather conditions, lighting, and the like.)
Deciding to suggest a content that meets the derived driving load, to the driver; (Kaliouby discloses the suggestion of content in Column 10 Lines 8-10 based on the cognitive state analysis performed)  
Kaliouby does not disclose:
 “a calculating unit that calculates a degree of acceptance of the suggested content by the driver, wherein the suggesting unit sets a frequency of suggestion of the content or a type of the content, based on the calculated degree of acceptance.”
Penilla teaches a degree of acceptance of the content being offered to the user of the vehicle both in determining if an action is likely to be accepted under similar conditions based on historical acceptance rate (Column 3 Lines 58-64) and removing actions from being suggested as frequently when they are continuously rejected, despite being commonly accepted at an earlier time (Column 4 Lines 49-57). A server is further described for processing this information with a user profile (Column 5 Lines 6-30.
It is old and well understood in the art of vehicle controls as it relates to the presentation of content to a user that the acceptance of a type of content can be monitored, and the rate of acceptance of such content is used as a measure of the quality of the recommendation. 
It would be obvious to one of ordinary skill in the art at the time of the instant application to combine the disclosure of Kaliouby with the teachings of Penilla, as Penilla directs towards learned behavior of content and settings of a vehicle based on observation of historical actions by a user under similar conditions (Column 3 Lines 50-64) such as temperature, proximity of surrounding vehicles, and video data, while Kaliouby discloses the manipulation of a vehicle based on analysis of images and other data of a vehicle occupant (Column 6 Line 64 – Column 7 Line 10).  It would clearly be advantageous to the implementation of a content manipulation system described in Kaliouby to incorporate the external influences to a driver as taught in Penilla, as this would allow a greater degree of information to be used in determining a driver’s cognitive state. Historical analysis of the affirmation or rejection of suggested content is also a clear indicator of content preferences of a user, and determining how often a user accepts content provides a strong gauge of capability to suggest content that effectively manipulates cognitive states. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaliouby (US 10,897,650) in light of Penilla (US 9,288,270 B1) (together: “Modified Kaliouby”) and further in light of Takayoshi (JP 2016-137200 A)
Regarding Claim 3:
“The information output control method according to claim 1, wherein, when there are two or more occupants, and the derived driving load is equal to or higher than a predetermined value, the frequency of suggestion of the content suggested to one or more occupants other than the driver is increased, in the deciding step.”
Modified Kaliouby discloses the derivation of a driving load and the alteration of content in a vehicle, as laid out in claim 1 above. Kaliouby discloses the suggestion of content in Column 10 Lines 8-10 based on the cognitive state analysis performed.   
Modified Kaliouby does not disclose the suggestion of content to other occupants of the vehicle being increased when the driver’s driving load is high. 
Takayoshi recites the driving load of a driver of a vehicle (Page 3 Paragraph 5) in combination with an attention load (Page 3 Paragraph 5) from paying attention to passengers which increases the fatigue of a driver. Takayoshi recites a vehicle occupant emotion response control device to reduce the driver’s attention load. This takes the form of a hospitality determination unit to execute the type of content desired by the subject of hospitality (Page 3 Paragraph 2). Kaliouby Column 10 Lines 8-10 discloses suggesting content based on cognitive state instead of simply executing the content desired by the occupant. 
The examiner notes that while Takayoshi delineates between driving load and attention load, while the instant application integrates busyness in the driving state as part of the driving load, as indicated in paragraph 0023 of the instant application. 
It would be obvious to one of ordinary skill in the art at the time of the instant application to combine the disclosure of Modified Kaliouby with the teachings of Takayoshi, as the disclosures of Modified Kaliouby as laid out in the rejection of claim 1, supra, relate to the modification of content in a vehicle system based on the cognitive state of vehicle occupants as evaluated by image and sensor processing, and Takayoshi teaches modification of content to vehicle occupants based on the attention load of the driver. The attention load detection described in Takayoshi (Page 4 Paragraph 9 – Page 5 Paragraph 1) observe biological and vehicle-external characteristics similarly to Modified Kaliouby (Paragraph 0044, Kaliouby). It would be a clear modification to include modifying the cognitive state of passengers of a vehicle in order to modify the cognitive state of the driver of the vehicle, by reducing the attention a driver is required to pay to the other occupants of the vehicle, enabling the driver to focus more on driving.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)272-2759. The examiner can normally be reached M-Th 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 3661                                                                                                                                                                                                        /Elaine Gort/Supervisory Patent Examiner, Art Unit 3661